 

Exhibit 10.1

 



ACUERDO DE TRANSACCIÓN

 

Este ACUERDO DE TRANSACCIÓN (en adelante el “Acuerdo”) es celebrado y entra en
vigencia a partir de la Fecha Efectiva (definida más adelante), entre las
siguientes partes:

 

1.    RECAUDO BOGOTÁ S.A.S., sociedad comercial constituida bajo las leyes de
Colombia, domiciliada en Bogotá D.C. representada en este acto por JAVIER
CANCELA FRÍAS, mayor de edad, identificado como aparece al pie de su firma, en
su calidad de representante legal (en adelante “RECAUDO BOGOTÁ”).

 

2.    ID GLOBAL LATAM S.A.S, sociedad comercial constituida bajo las leyes de la
República de Colombia, domiciliada en Bogotá D.C. representada en este acto por
Ricardo Adolfo Galeano Arias, mayor de edad, identificado como aparece al pie de
su firma, en su calidad de Gerente y representante legal de la compañía (en
adelante “ID GLOBAL LATAM”).

 

Los sujetos antes identificados serán identificados individualmente como
“Parte”, y conjuntamente como las “Partes”.

 

Las Partes hemos convenido celebrar este Acuerdo, regulado por los términos de
los artículos 2469 y siguientes del Código Civil Colombiano, con el fin de
transigir y resolver nuestras controversias, con efecto de cosa juzgada. El
Acuerdo se regirá por las cláusulas que a continuación se estipulan, previas las
siguientes:

 

CONSIDERACIONES:

 

1.    El 30 de diciembre de 2016, RECAUDO BOGOTÁ e ID GLOBAL LATAM celebraron un
contrato denominado “Contrato de Prestación de Servicios de Recolección de
Dinero en efectivo”, en virtud del cual ID GLOBAL LATAM se obligó a prestar
servicios relacionados con la recolección de dinero en efectivo para el Sistema
Integrado de Transporte Público de Bogotá (en adelante “Contrato No.2”), el cual
se anexa al presente escrito.

 

2.    Que se han generado diferencias entre IDG GLOBAL LATAM y RECAUDO BOGOTÁ
respecto de fechas de entrega, financiación, cantidad y especificaciones
técnicas de los equipos que deben ser entregados por IDG LATAM y, por lo tanto,
las partes han decidido dar por terminado el Contrato No. 2.

 

3.    Que las Partes están interesadas en definir los términos de la terminación
de cualquier relación jurídica existente entre ellas, y, específicamente, en dar
por transigidos todos los asuntos entre ellas, derivados de o relacionados con
el Contrato No.2. 

SETTLEMENT AGREEMENT

 

This SETTLEMENT AGREEMENT (hereinafter the “Agreement”) is entered into, and
shall become effective from the Effective Date (as defined below) between the
following parties:

 

1.    RECAUDO BOGOTÁ S.A.S., a corporation incorporated under the laws of
Colombia, domiciled in Bogotá, represented by JAVIER CANCELA FRÍAS, of legal
age, whose identification follows his signature, in his capacity as legal
representative of the company (hereinafter “RECAUDO BOGOTÁ”).

 

2.    ID GLOBAL LATAM S.A.S, a corporation organized and existing under the laws
of Colombia, domiciled in Bogotá, represented RICARDO ADOLFO GALEANO ARIAS, of
legal age, whose identification follows his signature, in his capacity as
manager and legal representative of the company (hereinafter “ID GLOBAL LATAM”).

 

The abovementioned subjects will individually identify as “Party”, and
collectively as the “Parties”.

 

The Parties have agreed to enter into this Agreement, governed under the terms
of articles 2469 et. seq. of the Colombian Civil Code, to settle and resolve our
controversies between, with res judicata effects. The Agreement shall be
governed by the following terms, prior to the following:

 

WHEREAS

 

1.    On December 30, 2016, RECAUDO BOGOTÁ and ID GLOBAL LATAM entered into an
agreement so-called “Contract for the Provision of Cash Collection Services” in
which ID GLOBAL LATAM was obliged to provide services related to the cash
collection for the Public Integrated Transportation System of Bogota
(hereinafter “Agreement. No.2”) hereby attached.

 

2.    Differences have arisen between IDG GLOBAL LATAM and RECAUDO BOGOTÁ in
regards to the delivery date, financing, quantity and the technical requirements
of the machines that had to be delivered by IDG LATAM. Therefore the parties
have decided to terminate Agreement No.2.

 

3.    Consequently, the Parties are interested in setting forth the terms
whereby any legal relationship between them shall terminate, and specifically,
settling all matters between them related to Agreement No.2. 

 



 

 

 



 

4.    Las Partes, capaces en los términos del artículo 2470 del Código Civil,
desean precaver cualquier diferencia o litigio presente o futuro que se presente
en virtud del Contrato No.2 y con ese propósito suscriben el presente Acuerdo.

 

5.    Las Partes llevaron a cabo negociaciones para transigir las disputas
descritas anteriormente y han alcanzado un acuerdo cuyos términos se describen a
continuación.

 

En atención a las anteriores consideraciones y por mutuo acuerdo, las Partes
acuerdan lo siguiente:

 

CLÁUSULAS:

 

PRIMERA. – OBJETO DEL ACUERDO: A través de este Acuerdo, las Partes, con
capacidad jurídica plena en los términos de la Ley colombiana, han decidido
transigir, renunciar y dar por terminadas definitivamente, por mutuo acuerdo,
todas y cada una de las diferencias y los conflictos actuales y futuros entre
RECAUDO BOGOTA y ID GLOBAL LATAM, que se mencionan a continuación:

 

a.    Todas las diferencias y reclamaciones surgidas y/o que hubieren podido
existir entre las Partes en relación o con ocasión del Contrato No.2, o por
cualquier otra causa directa o indirectamente relacionada con el Contrato No.2,
especialmente y sin limitarse a las diferencias relacionadas con:

 

(i)           Cualquier suma, indemnización y/o prestación pendientes de pago
por las Partes; 

(ii)          La terminación del Contrato No.2. 

(iii)         Cualquier tipo de reclamación derivada del (los) eventual(es)
incumplimiento(s) del Contrato No.2; y 

(iv)         Todos los asuntos y/o diferencias mencionadas en las
Consideraciones de este Acuerdo.

 

b.    Por lo anterior, mediante el presente Acuerdo, las Partes aceptan que
todos los derechos y obligaciones ciertos o inciertos, actuales o futuros, que
pudieran originarse en favor de cualquiera de ellas, directa o indirectamente
relacionadas con la celebración, ejecución y/o terminación del Contrato No.2,
quedan definitivamente transigidos mediante la suscripción del presente
Acuerdo. 



 

4.    The Parties, who have legal capacity in accordance with the terms of
article 2470 of the Civil Code, wish to avoid any current and/or future dispute
or litigation. Thus, they hereby execute this Agreement.

 

5.    The Parties undertook negotiations to settle the disputes described above
and have reached an agreement which terms are contained below.

 

Therefore, in consideration of the foregoing premises, and by mutual consent,
the Parties have agreed as follows:

 

CLAUSES

 

FIRST. – PURPOSE OF THE AGREEMENT: Through this Agreement, the Parties, all
legally capable under the terms of Colombian Law, have decided to settle, waive
and finally terminate, by mutual consent, each and all of the current or future
differences or disputes between RECAUDO BOGOTA and ID GLOBAL LATAM, as follows:

 

a.           All the differences and complaints that could have existed between
the Parties in relation to Agreement No.2, or due to any other indirect cause
related to Agreement No.2, specially, but not limited to the differences related
to:

 

(i)           Any sum, compensation and/or pending payment to be made among the
Parties; 

(ii)          The termination of Agreement No.2. 

(iii)         Any kind of complaint derived from the breach of Agreement No.2.;
and 

(iv)         Any other affair or disputes referred to in the Whereas section of
this Agreement.

 

b.            In this vein, the Parties herein accept that all the rights and
obligations, certain or uncertain, current or future, that may arise in favor of
any of them, directly or indirectly related to, its execution and/or termination
of Agreement No.2, are hereby are definitively settled by means of the execution
of this Agreement.



 

 



 

 



 



 

Es el propósito de este Acuerdo terminar cualquier litigio o procedimiento y
prevenir el inicio de cualquier procedimiento judicial o de cualquier otra
naturaleza relacionado con el Contrato No.2 y desistir de cualquier acción o
reclamo relacionado con, o que intente obtener el reconocimiento de cualquier
pago o indemnización de cualquier tipo.

 

En consecuencia, las Partes acuerdan abstenerse de iniciar, continuar, promover
o contribuir a procesos arbitrales, judiciales, administrativos o
constitucionales, así como acciones, reclamos, demandas, quejas o
inconformidades que puedan afectar o estén relacionadas con este Acuerdo.

 

SEGUNDA. - TÉRMINOS DE LA TRANSACCIÓN Y CONCESIONES MUTUAS: Mediante la
ejecución de este Acuerdo, las Partes hacen las siguientes concesiones
recíprocas en los siguientes términos:

 

a.     Concesiones y declaraciones de ID GLOBAL LATAM S.A.S.:

 

i.      ID GLOBAL LATAM S.A.S. acepta expresamente que el Contrato de Prestación
del Servicio de Recolección de Dinero en Efectivo de fecha 30 de diciembre de
2016 es la única relación comercial existente entre las Partes.

 

ii.     ID GLOBAL LATAM S.A.S. realiza las siguientes concesiones en beneficio
de RECAUDO BOGOTA:

 

1.    La Partes acuerdan la terminación del Contrato No.2, y por tanto desisten
de cualquier acción o reclamo relacionado con, o que intente obtener el
reconocimiento de cualquier pago o indemnización de cualquier tipo.

 

2.    En consecuencia, las Partes acuerdan abstenerse de iniciar, continuar,
promover o contribuir a procesos arbitrales, judiciales, administrativos o
constitucionales, así como acciones, reclamos, demandas, quejas o
inconformidades que puedan afectar o estén relacionadas con el Contrato No 2. 







 

It is the purpose of this Agreement to terminate any proceeding and prevent the
litigation related to Agreement No.2 and renounce any action, litigation or
proceeding and prevent the initiation of any judicial or other proceeding, and
desist from any claim related to or intended to obtain recognition or payment of
any sum or compensation of any kind.

 

Therefore, the Parties herewith agree to abstain from filing, initiating,
continuing, promoting or contribute in arbitration, judicial, administrative or
constitutional actions, claims, lawsuits, complaints or non-conformities that
may affect or are related to this Agreement.

 

SECOND. - TERMS OF THE SETTLEMENT AND MUTUAL CONCESSIONS: By means of the
execution of this Agreement, the Parties herein make the following reciprocal
concessions:

 

a.            Concessions and declarations by ID GLOBAL LATAM S.A.S.:

 

i.      ID GLOBAL LATAM S.A.S. expressly agrees that the Contract for the
Provision of Cash Collection Services, dated December 30. 2016, is the only
existing commercial relation among the Parties.

 

ii.    ID GLOBAL LATAM S.A.S makes the following concessions for the benefit of
RECAUDO BOGOTÁ:

 

1.    The parties agree to terminate Agreement No.2, and therefore renounce to
initiate any action or claim related to, or seeking to obtain the recognition of
any payment or compensation of any kind.

 

2.    In consequence, the Parties agree to refrain from initiating, continuing,
promoting, or contributing in arbitral, judicial, administrative or
constitutional proceedings, as well as any actions, claims, lawsuits, complaints
or non-conformities that could affect or be related to the Agreement No.2.



 

 



 

 

 

 



 

Las Partes acuerdan por medio del presente acuerdo poner fin a todas las
diferencias y reclamaciones surgidas y que hubieren podido existir entre las
Partes en relación o con ocasión del Contrato No.2.

 

En virtud de esta terminación del Contrato No 2, las Partes acuerdan que no
habrá lugar al pago de indemnización, sanción, penalización, perjuicio o
exigencia de alguna obligación para las Partes.

 

iii.    ID GLOBAL LATAM acepta expresamente que no existen obligaciones
pendientes a cargo de RECAUDO BOGOTÁ y en favor de ID GLOBAL LATAM derivadas,
directa o indirectamente, del Contrato No. 2.

 

iv.    ID GLOBAL LATAM, directamente y a través de sus predecesores, y de cada
uno de sus respectivos directivos, empleados, apoderados, directores, compañías
afiliadas, socios, agentes, contadores, gerentes, licenciados, sucesores,
cualquier clase de beneficiarios o cesionarios renuncia y desiste, respecto de
RECAUDO BOGOTA, de sus predecesores, matrices, subsidiarias y afiliadas, y de
cada uno de sus respectivos propietarios, accionistas, directivos, empleados,
apoderados, directores, socios, controlantes directos e indirectos, agentes,
contadores, gerentes, licenciados, sucesores, de lo siguiente:

 

1.    Cualquier reclamo originado o derivado de la negociación, celebración,
ejecución y/o terminación del Contrato No. 2. 







  

The Parties agree herein to put an end to all the differences and complaints
deriving from, or that could have existed between them upon the Agreement No.2.

 

Pursuant the termination of Contract No 2, the Parties agree that there shall be
no payment of compensation, sanction, penalty, prejudice or requirement of any
obligation for the Parties.

 

iii.    ID GLOBAL LATAM expressly declares that there are no pending obligations
from RECAUDO BOGOTÁ and in favor of ID GLOBAL LATAM S.A.S. derived, directly or
indirectly from Agreement No.2.

 

iv.    ID GLOBAL LATAM, directly and on behalf of their predecessors, and by
each one of their directors, employees, proxies, directives, companies,
affiliates, partners, agents, accountants, managers, licensors, successors, any
kind of beneficiaries or assignees; resign and desist, for the benefit of
RECAUDO BOGOTÁ, and of its predecessors, parents, subsidiaries and affiliates,
and of each of its respective owners, shareholders, directors, employees,
proxies, directors, agents, direct or indirect controlling shareholders, agents,
accountants, managers, licensors, successors, of the following:

 

1.    Any claim caused or derived from the negotiation, conclusion, execution
and or termination of the Agreement No. 2.



 

 

 

 

 

 

2.     El ejercicio de cualquier acción judicial o extrajudicial ante la
justicia ordinaria, ante un tribunal de arbitramento o autoridad administrativa
originada o derivada, en general, del Contrato No.2, en Colombia o en cualquier
otra jurisdicción.

 

3.     Cualquier clase de proceso, juicio, pleito, reclamación o demanda, sea
cual fuere la naturaleza y finalidad de los mismos, en derecho o en equidad,
respecto del Contrato No. 2.

 

4.     Cualquier reclamo, demanda, acción, causa, controversia, deuda, costas,
honorarios de abogados, honorarios de auxiliares de la justicia, perjuicios,
sentencias o reclamo por responsabilidad legal de cualquier naturaleza que
exista, haya existido o llegare a existir entre las Partes, basado en cualquier
hecho, circunstancia, acontecimiento, acción u omisión que ocurra en cualquier
momento y hasta la fecha de este Acuerdo.

 

b.       Concesiones y declaraciones de RECAUDO BOGOTA:

 

i.     RECAUDO BOGOTA acepta expresamente que el Contrato de Prestación del
Servicio de Recolección de Dinero en Efectivo es la única relación comercial
existente entre las Partes.

 

ii.    RECAUDO BOGOTA realiza las siguientes concesiones en beneficio de ID
GLOBAL LATAM S.A.S.:

 

1.     La Partes acuerdan la terminación del Contrato No.2, y por tanto desisten
y renuncian de cualquier acción o reclamo relacionado con, o que intente obtener
el reconocimiento de cualquier pago o indemnización de cualquier tipo. 







  

2.    Any judicial or extrajudicial action before the ordinary justice, an
arbitral tribunal or administrative authority, caused or derived, in general,
from Agreement No.2, in Colombia or in any other jurisdiction.

 

3.    Any kind of proceeding, judgement, litigation, claim or lawsuit, which
ever its nature or end, whether in law or in equity, with respect to Agreement
No.2.

 

4.    Any claim, lawsuit, action, motion, controversy, debt, court or lawyers’
fees, or fees of any auxiliaries of justices, damages, judgments or claim for
legal responsibility that exists, or may have existed or that could exist among
the Parties, based on any fact, circumstance, happening, action or omission in
any moment and until the date of this Agreement.

 

b.             Concessions and declarations by RECAUDO BOGOTÁ

 

i.     RECAUDO BOGOTÁ expressly agrees that the Contract for the Provision of
Cash Collection Services is the only existing commercial relation among the
Parties.

 

ii.     RECAUDO BOGOTÁ makes the following concessions for the benefit of ID
GLOBAL LATAM S.A.S.:

 

1.    The parties agree to terminate Agreement No.2, and therefore withdraw and
renounce to initiate any action or claim related to, or seeking to obtain the
recognition of any payment or compensation of any kind.

 



 

 

 

 

 

 

2.    En consecuencia, las Partes acuerdan abstenerse de iniciar, continuar,
promover o contribuir a procesos arbitrales, judiciales, administrativos o
constitucionales, así como acciones, reclamos, demandas, quejas o
inconformidades que puedan afectar o estén relacionadas con el Contrato No 2.

 

Las Partes acuerdan por medio del presente acuerdo poner fin a todas las
diferencias y reclamaciones surgidas y que hubieren podido existir entre las
Partes en relación o con ocasión del Contrato No.2.

 

En virtud de esta terminación, las Partes acuerdan que no habrá lugar al pago de
indemnización, sanción, penalización, perjuicio o exigencia de alguna obligación
para las Partes.

 

iii.   RECAUDO BOGOTÁ acepta expresamente que no existen obligaciones pendientes
a cargo de ID GLOBAL LATAM S.A.S. y en favor de RECAUDO BOGOTÁ derivadas,
directa o indirectamente, del Contrato No. 2.

 

iv.   RECAUDO BOGOTA, directamente y a través de sus predecesores, y de cada uno
de sus respectivos directivos, empleados, apoderados, directores, compañías
afiliadas, socios, agentes, contadores, gerentes, licenciados, sucesores,
cualquier clase de beneficiarios o cesionarios renuncia y desiste, respecto de
ID GLOBAL LATAM S.A.S., de sus predecesores, matrices, subsidiarias y afiliadas,
y de cada uno de sus respectivos propietarios, accionistas, directivos,
empleados, apoderados, directores, socios, controlantes directos e indirectos,
agentes, contadores, gerentes, licenciados, sucesores, de lo siguiente: 







  

2.    In consequence, the Parties agree to refrain from initiating, continuing,
promoting, or contributing in arbitral, judicial, administrative or
constitutional proceedings, as well as any actions, claims, lawsuits, complaints
or non-conformities that could affect or be related to the Agreement No. 2.

 

The Parties agree herein to put an end to all the differences and complaints
deriving from, or that could have existed between them upon the Agreement No.2.

 

Pursuant to the termination of Agreement No.2, the parties will not be entitled
to any compensation, penalties, damages, payments of convictions or payments for
civil liability nor any obligation or liability arising from the Agreement No.2.

 

iii.    RECAUDO BOGOTÁ expressly declares that there are no pending obligations
from ID GLOBAL LATAM S.A.S. and in favor of RECAUDO BOGOTÁ derived, directly or
indirectly from Agreement No.2.

 

iv.    RECAUDO BOGOTÁ directly and on behalf of its predecessors, and of each
one of its directives, employees, proxies, directors, affiliate companies,
partners, agents, accountants, managers, licensors, successors, any kind of
beneficiaries or assignees, resigns and desists, for the benefit of ID GLOBAL
LATAM S.A.S., and its predecessors, parents, subsidiaries and affiliates and of
each of their respective, owners, shareholders, directors, employees, proxies,
directives, partners, direct or indirect controlling shareholders, agents,
accountants, managers, licensors, successors of the following:

 



 

 

 

 

1.    Cualquier reclamo originado o derivado de la negociación, celebración,
ejecución y/o terminación del Contrato No. 2.

 

2.    El ejercicio de cualquier acción judicial o extrajudicial ante la justicia
ordinaria, ante un tribunal de arbitramento o autoridad administrativa originada
o derivada, en general, del Contrato No. 2, en Colombia o en cualquier otra
jurisdicción.

 

3.    Cualquier clase de proceso, juicio, pleito, reclamación o demanda, sea
cual fuere la naturaleza y finalidad de los mismos, en derecho o en equidad,
respecto del Contrato No. 2.

 

4.    Cualquier reclamo, demanda, acción, causa, controversia, deuda, costas,
honorarios de abogados, honorarios de auxiliares de la justicia, perjuicios,
sentencias o reclamo por responsabilidad legal de cualquier naturaleza que
exista, haya existido o llegare a existir entre las Partes, basado en cualquier
hecho, circunstancia, acontecimiento, acción u omisión que ocurra en cualquier
momento y hasta la fecha de este Acuerdo.

 

TERCERA. - RESPONSABILIDAD: Las Partes reconocen expresamente que este Acuerdo
pone fin a todas las diferencias, reclamaciones, pleitos y pretensiones pasadas,
existentes o por existir entre las Partes, incluyendo, pero sin limitarse, las
derivadas de la naturaleza, negociación, celebración, ejecución y terminación
del Contrato No.2, y no implica reconocimiento de responsabilidad por ninguna de
ellas.

 

1.    Any claim caused or derived from the negotiation, conclusion, execution
and or termination of Agreement No. 2.

 

2.    Any judicial or extrajudicial action before the ordinary justice, an
arbitral tribunal or administrative authority, caused or derived, in general,
from Agreement No.2, in Colombia or in any other jurisdiction.

 

3.    Any kind of proceeding, judgement, litigation, claim or lawsuit, which
ever its nature or end, whether in law or in equity, with respect Agreement
No.2.

 

4.    Any claim, lawsuit, action, motion, controversy, debt, court or lawyers’
fees, or fees of any auxiliaries of justices, damages, judgments or claim for
legal responsibility that exists, or may have existed or that could exist among
the Parties, based on any fact, circumstance, happening, action or omission in
any moment and until de date of this Agreement.

 

THIRD. - RESPONSIBILITY: The Parties acknowledge that this Agreement ends all
differences, claims, litigations and pleadings based, existing now or in the
future, including but not limited to the ones derived from the nature,
conclusion, execution and termination of Agreement No.2, and does not imply the
recognition of responsibility upon any of them. 

 

 

 

 

 

Es claramente entendido que, sin perjuicio de lo establecido en este Acuerdo,
RECAUDO BOGOTA se obliga a mantener a ID GLOBAL LATAM S.A.S., o cualquiera de
sus respetivos directivos, empleados, abogados, directores, socios, agentes,
contadores, gerentes, licenciantes, entidades controlantes y cualquier otro
afiliado, y cualquier tipo de beneficiario o cesionario, indemne de cualquier
costo, gasto, litigios, multas, reclamaciones, originadas en reclamos de
cualquier tercero contra ID GLOBAL LATAM S.A.S., en conexión de alguna forma con
el Contrato No.2.

 

RECAUDO BOGOTA se obliga a mantener a ID GLOBAL LATAM S.A.S., o cualquiera de
sus respetivos directivos, empleados, abogados, directores, socios, agentes,
contadores, gerentes, licenciados, entidades controlantes y cualquier otro
afiliado, y cualquier tipo de beneficiario o cesionario, indemne de cualquier
costo, gasto, litigios, multas, reclamaciones, iniciada por cualquiera autoridad
colombiana, incluyendo pero sin limitarse a la Dirección de Impuestos y Aduanas
Nacionales (DIAN) y el Banco de la República contra de ID GLOBAL LATAM S.A.S.,
en conexión con el Contrato No. 2.

 

Igualmente, sin perjuicio de lo establecido en este Acuerdo, ID GLOBAL LATAM
S.A.S. se obliga a mantener a RECAUDO BOGOTA, o cualquiera de sus respetivos
directivos, empleados, abogados, directores, socios, agentes, contadores,
gerentes, licenciantes, entidades controlantes y cualquier otro afiliado, y
cualquier tipo de beneficiario o cesionario, indemne de cualquier costo, gasto,
litigios, multas, reclamaciones, originadas en reclamos de cualquier tercero
contra de RECAUDO BOGOTA, en conexión de alguna forma con el Contrato No.2.

 

ID GLOBAL LATAM S.A.S. se obliga a mantener a RECAUDO BOGOTA, o cualquiera de
sus respetivos directivos, empleados, abogados, directores, socios, agentes,
contadores, gerentes, licenciantes, entidades controlantes y cualquier otro
afiliado, y cualquier tipo de beneficiario o cesionario, indemne de cualquier
costo, gasto, litigios, multas, reclamaciones, iniciada por cualquiera autoridad
colombiana, incluyendo pero sin limitarse a la Dirección de Impuestos y Aduanas
Nacionales (DIAN) y el Banco de la República contra RECAUDO BOGOTA, en conexión
con el Contrato No. 2.

 

CUARTA. - INTEGRALIDAD: Este Acuerdo ha sido celebrado por las Partes en forma
totalmente voluntaria y con la clara intención de acogerse a las consecuencias
legales establecidas en el artículo 2483 del Código Civil. Este Acuerdo
sustituye cualquier acuerdo escrito o verbal que hayan celebrado las Partes y,
por lo tanto, constituye el único contrato de transacción entre ellas respecto
de la negociación, celebración, ejecución y terminación del Contrato No.2,
cualquier otra causa directa o indirectamente relacionada con las mismas y todos
los demás aspectos indicados en las consideraciones y en las cláusulas de este
Acuerdo.

 

It is clearly understood that, without prejudice to the provisions set forth in
this Agreement, RECAUDO BOGOTA is obliged to hold ID GLOBAL LATALM S.A.S., or
any of its respective directives, employees, lawyers, directors, partners,
agents, accountants, controlling entities and any beneficiary or assignee,
harmless of any cost, expense, litigation, fines, claims, caused by complaints
of any third party against ID GLOBAL LATAM S.A.S., in relation to Agreement No.
2.

 

RECAUDO BOGOTÁ is hereby obliged to hold ID GLOBAL LATAM S.A.S., or any of its
respective directives, employees, lawyers, directors, partners, agents,
accountants, managers, licensors, controlling entities and any other affiliate
or type of beneficiary or assignee, harmless of any cost, expense, litigation,
fines, or claims, initiated by any Colombian authority, included but not limited
to the National Tax and Customs Department (DIAN) and the Central Bank (Banco de
la República) against ID GLOBAL LATAM S.A.S., in relation to the Agreement No2.

 

Likewise, without prejudice to the aforesaid in this Agreement, ID GLOBAL LATAM
S.A.S. is obliged to hold RECAUDO BOGOTÁ, or any of their respective directives,
employees, lawyers, directors, partners, agents, accountants, controlling
entities and any beneficiary or assignee, harmless of any cost, expense,
litigation, fines, claims, caused by complaints of any third party against
RECAUDO BOGOTÁ, in relation to Agreement No. 2.

 

ID GLOBAL LATAM S.A.S. is obliged to hold RECAUDO BOGOTÁ or any of its
respective directives, employees, lawyers, directors, partners, agents,
accountants, managers, licensors, controlling entities and any other affiliate
or type of beneficiary or assignee, harmless of any cost, expense, litigation,
fines, or claims, initiated by any Colombian authority, included but not limited
to the National Tax and Customs Department (DIAN) and the Central Bank (Banco de
la República) against RECAUDO BOGOTA, in relation to Agreement No. 2.

 

FOURTH. - ENTIRE AGREEMENT: This Agreement has been entered into by the Parties
by their own free will, and with the clear intention to be bound with legal
consequences established in article 2483 of the Civil Code. This Agreement
supersedes any written or oral agreement entered into previously by the Parties
and, for this reason, constitutes the only settlement between the Parties with
respect to the negotiation, execution, performance and termination of Agreement
No.2., and any other matters between the Parties as set forth herein.

 

 

 

 

 

 

 

QUINTA. - EFECTOS: Las Partes expresan su voluntad de que este Acuerdo surta los
efectos de una sentencia ejecutoriada en última instancia y de que las renuncias
contenidas en este Acuerdo surtan plenos efectos y tengan plena validez y fuerza
legal, sea cual fuere la jurisdicción en que sean invocadas, alegadas o
defendidas. En consecuencia, las partes manifiestan expresamente que este
Acuerdo surte plenos efectos y tiene plena validez y fuerza legal en Colombia y
cualquier otra jurisdicción ante la cual se pretenda reclamar cualquier derecho
o solicitar la invalidez de cualquier acuerdo entre las Partes. Las Partes dejan
constancia que celebran este Acuerdo con la asistencia y asesoría de un abogado,
con el objeto de precaver un litigio eventual en los términos y para los efectos
previstos por el Título 39 del Libro 4º del Código Civil Colombiano.

 

En consecuencia, en el evento de incumplimiento de alguna de las Partes de los
términos aquí convenidos, la parte cumplida tan sólo tendrá derecho a reclamar
las obligaciones contenidas en este Acuerdo, junto con la indemnización de
perjuicios correspondiente, pero no la resolución del Acuerdo.

 

SÉXTA. – LEY APLICABLE Y ARBITRAJE: Este Acuerdo se rige y será interpretado por
las leyes de la República de Colombia. Toda controversia o diferencia relativa
este Acuerdo de Transacción se resolverá por un Tribunal Arbitral que sesionará
en el Centro de Arbitraje y Conciliación de la Cámara de Comercio de Bogotá, de
acuerdo con las siguientes reglas:

 

1.    El Tribunal estará integrado por 3 árbitros designados por las Partes de
común acuerdo. En caso de que no sea posible, los árbitros serán designados por
el Centro de Arbitraje y Conciliación de la Cámara de Comercio de Bogotá, a
solicitud de cualquiera de las partes.

2.    El procedimiento aplicable será el del Reglamento para Arbitraje Nacional
del Centro de Arbitraje y Conciliación de la Cámara de Comercio de Bogotá.

3.    El Tribunal decidirá en derecho.

 

SEPTIMA. - SEPARABILIDAD: En el evento en que una cualquiera de las cláusulas
del presente Acuerdo fuere declarada ineficaz, nula o inoponible, este sólo
hecho no afectará la eficacia, validez u oponibilidad del Acuerdo en su
integridad.

 

OCTAVA. - IMPUESTOS Y GASTOS CAUSADOS POR EL PRESENTE ACUERDO: Cada una de las
Partes asumirá sus propios impuestos o gastos causados con ocasión de la
celebración del presente Acuerdo y gastos de abogado.



 

FIFTH. - EFFECTS: The Parties hereby intend this Agreement to have the effects
of a final and binding judgment and, that the waivers contained in this
Agreement have full effect, total validity and legal force, regardless of the
jurisdiction in which they are invoked, alleged or defended. Consequently, the
Parties specifically agree that this Agreement will have effect and total
validity and be enforceable in Colombia, and in any other jurisdiction where any
Party claims any right or seeks to invalidate any agreement between the Parties.
Both Parties hereby declare that they entered into this Agreement with the
assistance and advice of legal counsel, to terminate any litigation, current or
future, under the terms and for the effects established under Title 39 of Book 4
of the Colombian Civil Code.

 

As a consequence, in the event of a breach of the terms herein agreed by any of
the Parties, the fulfilling Party will only have the right to claim the
performance of the obligations contained in this Agreement, along with the
corresponding compensations for damages, but is not entitled to claim the
termination of this Agreement.

 

SIXTH – APPLICABLE LAW AND ARBITRATION: This Agreement is governed by and should
be construed under the laws of the Republic of Colombia. All disputes or
differences arising out of or in connection with this Settlement Agreement shall
be finally decided before an Arbitral Tribunal, held in the Center of
Arbitration and Conciliation of the Chamber of Commerce of Bogotá, pursuant to
the following rules:

 

1.    The Tribunal shall be integrated by three (3) arbitrators appointed by
mutual consent of the Parties. If it is not possible, the arbitrators shall be
appointed by the Center of Arbitration and Conciliation of the Chamber of
Commerce de Bogotá, upon the request of any of the Parties. 

2.    The proceeding shall follow the Arbitration Rules of the Center of
Arbitration and Conciliation of the Chamber of Commerce of Bogotá. 

3.    The Tribunal shall decide in law.

 

SEVENTH. - SEVERABILITY: In the event that any of the clauses of this Agreement
becomes unenforceable, void or null, this fact by itself will not affect the
effectiveness, validity or enforceability of the entire Agreement.

 

EIGTH. - TAXES AND EXPENSES CAUSED BY THE PRESENT SETTLEMENT AGREEMENT: Each
party will bear its own cost and taxes and attorneys’ fees, if any, arising out
of the subject matter covered under this Agreement.

 

 

 

 

 

NOVENA. - COSA JUZGADA. Las Partes acuerdan que este Acuerdo hace tránsito a
cosa juzgada, de conformidad con los artículos 2483 del Código Civil.

 

DÉCIMA. - CONFIDENCIALIDAD. El contenido de este Acuerdo es estrictamente
confidencial y en tal virtud las Partes se comprometen a no revelarlo ni total
ni parcialmente a terceras personas, salvo con el propósito de hacer cumplir los
términos del mismo o en el evento de ser requerido por la ley o autoridad
judicial. La violación de esta obligación dará lugar a la obligación de
indemnizar los perjuicios que con ello se causen, incluyendo el daño emergente y
el lucro cesante.

 

DÉCIMA PRIMERA. - MÉRITO EJECUTIVO: Para todos los efectos legales y
contractuales, el presente Acuerdo prestará merito ejecutivo en los términos de
ley, por incorporar obligaciones claras, expresas y exigibles.

 

DÉCIMA SEGUNDA. IDIOMA: Para un mejor entendimiento por parte de ID GLOBAL
LATAM, este Contrato tendrá una versión en inglés pero la versión en español
tendrá prevalencia. En todo caso si hay una contradicción entre la versión en
español y la versión en inglés, prevalecerá la versión en español.

 

En prueba de conformidad se suscriben 2 ejemplares del presente Acuerdo, del
mismo tenor y a un solo efecto, en la ciudad de Bogotá (Colombia) a los nueve
días de Noviembre de 2017 (“Fecha Efectiva”).

 





 

NINTH. - RES JUDICATA. The Parties consent this Agreement to be deemed res
judicata in accordance with the provisions of articles 2483 of the Colombian
Civil Code.

 

TENTH. - CONFIDENTIALITY. The content of this Agreement is strictly confidential
and, as such, the Parties shall not reveal it totally or partially to any third
party, except with the purpose of complying with this Agreement or in the event
of it being required by the law or a judicial authority. The breach of this
obligation will cause the obligation to compensate the damages so caused,
including actual damages and loss of profit.

 

ELEVENTH. – ENFORCEMENT: For all legal and contractual effects, this Agreement
will have legal enforcement merits in the terms of the law, as it includes
express, clear and enforceable obligations.

 

TWELFTH - LANGUAGE:
For a better understanding by ID GLOBAL LATAM, this Contract will have an
English version but the Spanish version will prevail. In any case, if there is a
contradiction between the Spanish version and the English version, the Spanish
version will prevail.

 

In witness whereof, this Agreement is executed in 2 copies with the same terms
in the city of Bogotá (Colombia) on November 09, 2017 (“Effective Date”).

 

Por RECAUDO BOGOTÁ S.A.S.

Por ID GLOBAL LATAM S.A.S



 

/s/ JAVIER CANCELA FRÍAS

 

JAVIER CANCELA FRÍAS

Representante Legal / Legal Representative

Cédula de Extranjería /Alien Identity card No. 420859



 

/s/ RICARDO ADOLFO GALEANO ARIAS

RICARDO ADOLFO GALEANO ARIAS

Representante Legal / Legal Representative

Cédula de Ciudadanía/ Citizenship Card No.79.417.827

 

Aprobó: Daniela Hidalgo (Coordinadora de Contratos),

Juan Nicolás Devis (Gerente Jurídico)

 

 

 

 